    ~AO   2450 (CASO) (Rev. 411 4) Judgment in a Criminal Case for Revocations
                                                                                                                              FILED
                  Sheet I



                                              UNITED STATES DISTRICT Cou                                           ~CLERK, u.s. 01srn1crcouRT
                                                                                                                  BY UTAERN DISTRICT OF CALIFORNIA
                                                    SOUTHERN DISTRICT OF CALIFORNIA                                                          DEPUTY

                     UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                         V.                                      (For Revocation of Probation or Supervised Release)
                            PEDRO ORTEGA (1)                                     (For Offenses Committed On or After November I, 1987)


                                                                                 Case Number: l 7CR0450-W

                                                                                 Roxana Sandoval, Federal Defenders Inc.
                                                                                 Defendant's Attorney
    REGISTRATION No. 59637298
D
    THE DEFENDANT:
     0  admitted guilt to violation ofallegation(s)            o._T_w_o_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     0    was found in violation of allegation(s) No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilt.

    ACCORDI NGLY, the court has adj udicated that the defendant is guilty of the followi ng allegation(s) :


    Allegation Number                         Nature of Violation
              2               Committed a federal, state or local offense (nv 1)
                              Possession of fireann/dangerous weapon (nv 19)




       Supervised Release       is revoked and the defendant is sentenced as provided in pages 2 through                  4    of this judgment.
    Thi s sentence is imposed pursuant to the Sentencing Reform Act of 1984.


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district w ithin 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
    fully paid. If ordered to pay restitution, the defendant shall notify the court and Umted States Attorney of any material change in the
    defendant's economic circumstances.

                                                                                 MARCH 4, 20198
                                                                                 Date of Imposition of Sentence




                                                                                 HON . THOMAS J. WH
                                                                                 UNITED STA TES DIST




                                                                                                                                      17CR0450-W
AO 245D (CASD) (Rev. 4/14) Judgment in a Crimi nal Case for Revocations
           Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page _ _2_   of       4
 DEFENDANT: PEDRO ORTEGA ( !)
 CASE NUMBER: !7CR0450-W
                                                                  IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERV ED




    0    The court makes the fo llowing recommendations to the Bureau of Pri sons:




     O 'J1he defendant is remanded to the custody of the United States Marshal.
     0   The defendant shall surrender to the United States Marshal for this district:
            Oat ________                               Q a.m.         Q p.m.    on

                 as notified by the United States Marshal.

     O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Pri sons:
        D before
                         -------------------------------------~
        0 as notified by the United States Marshal.
        0 as notified by the Probation or Pretrial Services Office.

                                                                          RETURN

 I have executed this judgment as follows :

          Defendant delivered on                                                        to

 at - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                UNITED STATES MARSHAL



                                                                               By - - - - - -DEPUTY
                                                                                              ---    - - STATES
                                                                                                    UNITED - - -MARSHAL
                                                                                                                 - - - - - -- - -




                                                                                                                                 17CR0450-W
AO 2450 (CASO) (Rev. 4114) Judgment in a Criminal Case for Revocations
           Sheet 3 - Supervised Release
                                                                                                               Judgment- Page ____l__ of ___4_ __
DEFENDANT: PEDRO ORTEGA (I)
CASE NUMBER: 17CR0450-W
                                                           SUPERVISED RELE ASE
Upon release from imprisonment, the defendant shall be on supervised release for a term or:
EIGHTEEN (18) MONTHS

         The defendant shall report to the probation office in the district to which the defendant is released w ithin 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime .
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than B drug tests per month during
the term of supervision, unless otherwise ordered by court.                                          --
D       The above drug testing condition is suspended, based on the court's detennination that the defendant poses a low risk of
        future sub stance abuse. (Check, if applicable.)

        The defendant shall not possess a firearm , ammunition , destructive device, or any other dangerous weapon.
        The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
        Backlog Elimination Act of2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d).
        The defendant shall comply with tlie requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 1690 I, et seq.) as directed
        by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
        was convicted of a qualifying offense. (Check if applicable.)
D       The defendant shall participate in an approved program for domestic violence. (Check , if applicable.)

          If this judgment imposes a fine or restitution obligation , it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.


                                         STANDARD CO NDITIONS OF SUPERVISIO N
  I)      the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)      the defendant shall support his or her dependents and meet other family responsibilities ;
  5)      the defendant shall work regularly at a lawful occupation , unless excused by the probation officer for schooling, training, or other
          acceptable reasons ;
  6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment ;
  7)      the defendant shall refrain from excessive use of alcohol and shall not purchase, possess , use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician ;
  8)      the defenda nt shall not frequent places where controlled substances are illegally sold, used, distributed , or administered ;
  9)      the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
          a felony, unless granted permission to do so by the probation officer ;
 I 0)     the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
          contraband observed in plain view of the probation officer;
 11)      the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)      the defen dant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
 13)      as directed by the probation officer, the defendant shall notify third parties of risk s that may be occasioned by the defendant's criminal
          record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
          defendant's compliance with such notification requirement.

                                                                                                                                             17CR0450-W
         AO 2450 (CASO) (Rev. 4/ 14) Judgment in a Criminal Case for Revocations
                    Sheet 4 - Special Conditions
                                                                                                           Judgment- Page _ _4_ of _ _4_ __
         DEFENDANT: PEDRO ORTEGA (I)
         CASE NUMBER: l 7CR0450-W




                                                 SPECIAL CONDITIONS OF SUPERVISION
[gl   Submit pers?n, prop~rty, place of residence, vehicle, or personal effects to a search, conducted by a United States Probation Officer at a
      reasonable time and m a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of
      release; failure to submit to a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be
      subject to searches pursuant to this condition.

0     If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States illegally and report to the probation
      officer within 24 hours of any reentry to the United States; supervision waived upon deportation, exclusion or voluntary departure.
D Not transport, harbor, or assist undocumented aliens.
D Not associate with undocumented aliens or alien smugglers.
D The defendant shall not illegally enter the United States of America during the term of supervised release.
[81   Not enter or reside in the Republic of Mexico without written permission of the Court or probation officer.
[81   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
D Not possess any narcotic drug or controlled substance without a lawful medical prescription.
0     Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any form.
D Participate in a program of mental health treatment as directed by the probation officer, take all medications as prescribed by a
      psychiatrist/physician, and not discontinue any medication without permission. The Court authorizes the release of the presentence report
      and available psychological evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal release of
      information between the probation officer and the treatment provider. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on the defendant's ability to pay.
D Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
      officer, if directed.
D Provide complete disclosure of personal and business financial records to the probation officer as requested.
~ Shall not associate with any member, prospect, or associate of the Escondido Diablos, or any other gang, or club with a history of criminal
      activity, unless given permission by the probation officer.
[gj   Shall not loiter,or be present in locations known to be areas where gang members congregate, unless given permission by the probationofficer
D Resolve all outstanding warrants within        days.
D Complete          hours of community service in a program approved by the probation officer within
D Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of
[gl   Shall not wear or possess any paraphernalia, insignia, clothing, photographs, or any other materials associated with a gang, unless given
      permission by the probation officer.


[gj   Submit to search of person, property, residence, abode or vehicle, conducted by the probation officer, or any law enforcement officer, at any
      time of the day or night, with or without a warrant, and with or without reasonable or probable cause. Failure to submit to a search may be
      grounds for revocation; Defendant shall warn any other residents that the premises may be subject to searches pursuant to this condition.




                                                                                                                                           17CR0450-W
